Citation Nr: 0026701	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-48 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1959 to December 
1977.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In October 
1996, a hearing was held in Montgomery, Alabama, before the 
Board Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  The development 
requested by the Board in its April 1997 remand with respect 
to this issue listed on the title page has been substantially 
accomplished.  

The issue of entitlement to service connection for hearing 
loss in the left ear has not, as was requested by the Board 
in its April 1997 remand, been adjudicated by the RO.  This 
Board again directs the RO to adjudicate this issue, but 
emphasizes that it is not assuming jurisdiction of this issue 
by such action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A right ear hearing loss disability as defined by VA 
regulation is not currently shown.


CONCLUSION OF LAW

Hearing loss in the right ear was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including sensorineural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
The veteran contends, essentially, that he incurred a hearing 
loss in the right ear that is due to his active service. 
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  The criteria applicable for service 
connection in this case were not altered by the amendments.  
Thus, it is possible to proceed without prejudice to the 
appellant.  64 Fed. Reg. 25202-25210 (May 11, 1999) (codified 
at 38 C.F.R. § 4.85 et. seq (1999)).

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 
38 C.F.R. § 3.385.  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of whether the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

With the above legal criteria in mind, the facts will be 
briefly summarized.  A service medical record dated in April 
1966 indicated that since an explosion near the veteran's 
right ear in 1959, the veteran had been experiencing problems 
hearing.  This report indicated that the veteran had a 30-40 
decibel hearing loss in the right ear at all frequencies.  
Audiometric testing of the right ear in July 1966 revealed 
pure tone thresholds, in decibels, as follows:  30, 35, 30, 
25, 30, 30, and 30 at 500, 1,000, 2,000, 3,000, 4,000, 6,000 
and 8,000 Hz, respectively.  A December 1966 VA examination 
included audiometric testing that revealed the following pure 
tone thresholds, in decibels, in the right ear:  40, 45, 65, 
75, 70 and 80 at 500, 1,000, 2,000, 3,000, 4,000, 6,000 and 
8,000 Hz, respectively.  The assessment at that time was high 
frequency hearing loss in both ears that was not disabling.

No further pertinent evidence is of record until a report 
from a January 1994 audiometric examination.  At that time, 
pure tone thresholds in the right ear, in decibels, were as 
follows:  20, 15, 20, 15, and 20 at 500, 1,000, 2,000, 3,000, 
and 4,000 Hz, respectively.  The average pure tone threshold 
in the right ear was 18 decibels.  It was indicated that 
speech recognition and discrimination testing could not be 
accomplished due to the veteran's expressive aphasia (the 
veteran is the victim of a stroke).  

The veteran testified at his October 1996 hearing that he was 
exposed to "continuous" loud gun fire and helicopter noise 
during military service.  As a result of this in-service 
noise exposure, the veteran testified that he has experienced 
hearing loss in his right ear from service until the present 
time.  The veteran's wife testified that the veteran's 
hearing loss prevent him from being able to work as a police 
officer on occasion because he could not hear the radio.  
Testimony concerning the veteran's inability to complete 
speech discrimination testing because of the stroke-induced 
communication difficulties was also elicited.  

As directed by the Board in the remand, the veteran was 
afforded another VA audiometric examination in May 1997.  At 
that time, puretone thresholds were 20 decibels in the 
measured frequencies of 500, 1,000, 2,000 3,000, and 4,000 
Hz.  Again, it was indicated that speech discrimination 
testing could not be accomplished due to stroke residuals.  
It was noted in summary that the veteran had normal hearing 
in the right ear and that the thresholds represented "true 
organic acuity."  The veteran failed to report to another VA 
audiometric examination scheduled in June 1998.  

Applying the pertinent legal criteria to the facts summarized 
above, exposure to acoustic trauma during service is 
conceded.  However, the veteran has failed to provide any 
clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385 pertaining to proof of defective hearing 
disability in the right hear have been met.  While the 
written contentions and testimony asserting that there is a 
current hearing loss disability in the right ear that is the 
result of exposure to acoustic trauma during service have 
been carefully evaluated, such lay statements as to medical 
causation do not represent competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lack of competent 
evidence of a current right hearing loss disability precludes 
a grant of service connection in this case:  As held by the 
Court in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim.  Id. 

The Board is aware of the fact that speech discrimination 
testing has not been accomplished due to his inability to 
communicate orally, and that speech recognition scores 
resulting from such testing of less than 94 percent 
represents a "disability" as defined by 38 C.F.R. § 3.385.  
However, the most recent VA examination finding of "normal" 
hearing in the right ear was said by the audiologist who 
conducted this examination to represent "true organic 
acuity."  There is otherwise no evidence linking current 
hearing loss in the right ear to service, and the Board thus 
finds that the additional delay in the adjudication of this 
case which would result from yet another remand to obtain 
speech discrimination results would not be justified.  There 
are also provisions for using only puretone threshold results 
for rating when necessary.  See 38 C.F.R. §§ 4.85, 4.86.

In short, the Board finds the probative weight of the 
subjective "positive" evidence represented by the lay 
testimony and contentions to be overcome by the more 
objective "negative" clinical evidence contained in the 
reports from the post service VA audiometric evaluations.  As 
such, the claim must be denied.  Gilbert, 1 Vet. App. at 49. 
 

ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

